                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND


___________________________________
                                   )
LEVERT BROWN                       )
                                   )
          Plaintiff,               )
                                   )
     v.                            )                C.A. No. 19-155 WES
                                   )
HENRY KINCH, et al.                )
                                   )
          Defendants.              )
___________________________________)



                                    ORDER

     Pro se Plaintiff Levert Brown filed an initial Complaint

raising claims under 42 U.S.C. §1983, ECF No. 1, as well as an

Application to Proceed In Forma Pauperis (“IFP”), ECF No. 2. Judge

Almond reviewed the Complaint as part of the initial screening

pursuant to 28 U.S.C. §1915(e)(2).              Judge Almond issued a Report

and Recommendation (“R&R”) recommending that Plaintiff’s Complaint

be dismissed without prejudice for failure to state a claim upon

which   relief   could   be    granted,     and    accordingly     also     denying

Plaintiff’s Application to Proceed IFP.                   ECF No. 3.    Plaintiff

objected   and   asked   the    Court     for     leave    to   file   an   amended

complaint, which the Court allowed.             Pl. Obj., ECF No. 4; Docket

Entry on Oct. 25, 2019.        It is this Amended Complaint that is now

before the Court.    Pl. Am. Compl., ECF No. 5.


                                        1
     In his original complaint, Brown sued Kinch in his individual

and official capacity as “head clerk” of the Providence County

Superior Court, as well as unidentified clerk’s office staff named

as John and Jane Doe Defendants.            Pl. Compl. ¶ 3. He made claims

regarding the Defendants’ failure to docket several filings in his

civil case, ostensibly due to Plaintiff’s ongoing criminal case,

although the Complaint is not entirely clear on this point. Id. at

¶¶ 8-13.     In his R&R, Judge Almond found that Brown’s Complaint

failed to state a cognizable claim under § 1983 because he did not

“plead any facts suggesting that the alleged actions of the Clerk,

if true, were intentional.” R&R 3-4.


     Plaintiff’s Amended Complaint fails to cure the deficiency

identified by Judge Almond.            The Amended Complaint is almost

identical to Plaintiff’s original Complaint, and does not allege

any additional facts regarding intentional actions taken by the

Clerk   or   other   state   actors.       Therefore,   Plaintiff’s   Amended

Complaint is DISMISSED without prejudice, and his Application For

Leave to Proceed IFP is DENIED.



IT IS SO ORDERED.



William E. Smith
United States District Judge
Date: December 3, 2019



                                       2
3
